Reasons for Allowance

1.	Examiner has reviewed and considered Applicant’s amendment and request for reconsideration of 12/14/21 based on current claims juxtaposed potential and previous prior art, Examiner is hereby allowing claims 1 – 20.
The following is an Examiner’s statement of reasons for allowance. 
The prior art of record does not teach or fairly suggest at least:
“…providing a central application program interface API, communication between a client application and a service application, wherein the client application includes a client device API and the service application includes a service application API, and the client device API is a different version than the service application API, the version of the service application API being unknown to the client device API receiving, by the one or more computing devices at the central APL data transmitted by the client device API, identifying, by the one or more computing devices, at the central API, the version of the client device API and the version of the service application API of the service application; 
mapping, by the one or more computing devices, the data to fields compatible with the version of the service application API, formatting, by the one or more computing devices, the mapped data based on a predetermined format corresponding to each of the fields, wherein the predetermined format corresponding to each of the fields is compatible with the version of the service application APT, and forwarding, by the one or more computing devices, the 
Therefore, claims 1 – 20 are in condition for allowance.
2.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuck Kendall whose telephone number is 571-272-3698.  The examiner can normally be reached on 10:00 am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Chuck O Kendall/
Primary Examiner, Art Unit 2192